NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 21 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

UNITED STATES OF AMERICA,                       No. 21-30248

                Plaintiff-Appellee,             D.C. No. 2:14-cr-00113-JLR-1

 v.

MICHAEL A. RILEY,                               MEMORANDUM*

                Defendant-Appellant.

                   Appeal from the United States District Court
                      for the Western District of Washington
                    James L. Robart, District Judge, Presiding

                             Submitted July 12, 2022**

Before:      SCHROEDER, R. NELSON, and VANDYKE, Circuit Judges.

      Michael A. Riley appeals from the district court’s order denying his motion

for compassionate release under 18 U.S.C. § 3582(c)(1)(A)(i). We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

      Riley contends that the district court erred by disregarding his heightened



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
vulnerability to COVID-19 and by improperly weighing the 18 U.S.C. § 3553(a)

factors. Given the record before the district court, “as well as the deference we

must afford the district court when it makes these discretionary decisions,” we

cannot conclude that the court abused its discretion. See United States v. Keller, 2

F.4th 1278, 1281, 1284 (9th Cir. 2021). The court considered all of Riley’s

arguments, including those regarding his serious health problems and rehabilitative

efforts, and determined that they did not constitute extraordinary and compelling

reasons for compassionate release in light of the Bureau of Prisons’ treatment of

his medical conditions, his age, his recovery from a prior COVID-19 infection, and

his vaccination status.1 The court further concluded that the § 3553(a) factors did

not support relief, noting in particular the nature and circumstances of Riley’s

offenses and his serious and escalating criminal history. These conclusions were

supported by the record, and were within the court’s broad discretion. See United

States v. Robertson, 895 F.3d 1206, 1213 (9th Cir. 2018) (district court abuses its

discretion only if its decision is illogical, implausible, or not supported by the

record); United States v. Gutierrez-Sanchez, 587 F.3d 904, 908 (9th Cir. 2009)

(“The weight to be given the various factors in a particular case is for the discretion


1
  To the extent that Riley’s briefs contain new factual allegations regarding a
Centers for Disease Control and Prevention report supporting his claim that
immunocompromised individuals are less protected by mRNA COVID-19
vaccines, we do not consider such facts on appeal. Riley remains free to raise such
facts with the district court in any subsequent motion for compassionate release.

                                           2                                     21-30248
of the district court.”).

       AFFIRMED.




                            3   21-30248